        Case 1:21-cv-00615-GHW-DCF Document 32 Filed 05/10/21 Page 1 of 4


                                                                                    Steve W. Berman
                                                                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                                                                    1301 SECOND AVENUE, SUITE 2000
                                                                                    SEATTLE, WA 98101
                                                                                    www.hbsslaw.com
                                                                                    steve@hbsslaw.com




                                            May 10, 2021
FILED VIA ECF

The Honorable Gregory H. Woods
United States District Court Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007
         Re:      Fremgen v. Amazon.com, Inc., et al., Case No. 1:21-cv-351-GHW-DCF;
                  Sacks v. Amazon.com, Inc., Case No. 1:21-cv-421-GHW-DCF;
                  Weinberger v. Amazon.com, Inc., Case No. 1:21-cv-615-GHW-DCF;
                  Bonilla v. Amazon.com, Inc., Case No. 1:21-cv-01130-GHW-DCF;
                  Silverman v. Amazon.com, Inc., Case No. 1:21-cv01256-GHW-DCF;
                  Cook v. Amazon.com, Inc., Case No. 1:21-cv-01369-GHW; and
                  Lerner v. Amazon.com, Inc., Case No. 1:21-cv-01561-GHW-DCF

Dear Judge Woods:

        Plaintiffs in the above referenced related proposed class actions jointly submit this
letter requesting an administrative order to allow the litigation to proceed. Plaintiffs have
conferred with Defendants, who do not oppose Plaintiffs’ request. Pending before the
Court is the parties’ February 24, 2021 request for an order that would (1) consolidate the
above referenced cases for all purposes, revise the caption of the first-filed Fremgen case
to reflect a consolidated action, (2) administratively close the later-filed Sack, Weinberger,
Bonilla, Silverman, Cook, and Lerner cases, (3) consolidate for all purposes any proposed
class action subsequently filed in, transferred or removed to this Court that arises out of the
same or similar operative facts as the above referenced cases, and (4) authorize the
plaintiffs to file a consolidated amended class action complaint upon entry of the Court’s
orders consolidating the actions and appointing interim lead counsel for the proposed
class.1 The Court has authority to consolidate actions that “involve a common question of
law or fact.”2 All parties agree that consolidation is appropriate here and furthers the
interests of a just and efficient resolution of the litigation because each of the above
referenced actions asserts materially similar claims that Defendants engaged in
anticompetitive conduct, as a result of which plaintiffs and members of the putative Class

    1 ECF 39. The parties also proposed a schedule for Defendants’ responses to a consolidated amended
class action complaint, which the Court declined to endorse. ECF 42.
   2   Fed. R. Civ. P. 42(a).


            SEATTLE BERKELEY BOSTON CHICAGO LOS ANGELES NEW YORK PHOENIX SAN DIEGO LONDON
       Case 1:21-cv-00615-GHW-DCF Document 32 Filed 05/10/21 Page 2 of 4


The Honorable Gregory H. Woods
May 10, 2021
Page 2


were overcharged for eBooks purchased through retailers other than Defendant
Amazon.com, Inc.3
        In an abundance of caution, the Court permitted objections to consolidation by
March 12, 2021.4 No objections were submitted. The Court also deferred the Defendants’
deadline to respond to the above referenced complaints “pending the resolution of the
application to consolidate the cases pending before the Court and the application to appoint
lead counsel for those cases.”5 While the Court appointed Hagens Berman as Interim Lead
Counsel for the putative Class,6 it has not acted on the parties’ joint request to consolidate
the cases nor requested any additional information from the parties concerning the
proposed consolidation, which has left the litigation at a standstill. Consolidation would
also alleviate the Court’s administrative burden of managing separate dockets for multiple
related cases. For example, the Court recently ordered the parties to submit case
management statements in each of the above-referenced cases.7 Consolidation would
permit a single filing.
        Plaintiffs therefore respectfully request that the Court enter all appropriate orders to
consolidate the actions, authorize filing of the consolidated amended complaint, and allow
the litigation to proceed.
Dated: May 10, 2021                            HAGENS BERMAN SOBOL SHAPIRO LLP

                                           By:

                                               Steve W. Berman
                                               1301 Second Avenue, Suite 2000
                                               Seattle, WA 98101
                                               Telephone: (206) 623-7292
                                               Facsimile: (206) 623-0594
                                               steve@hbsslaw.com

                                               Interim Lead Counsel for the Proposed Class,
                                               Counsel for Plaintiffs Shannon Fremgen, Mary
                                               Christopherson-Juve, Denise Deleon, Sandra
                                               Wilde, and Michael Wilder


   3 ECF 39.
   4 ECF 43.
   5 ECF 43.

   6 ECF 54.
   7 ECF 56.
     Case 1:21-cv-00615-GHW-DCF Document 32 Filed 05/10/21 Page 3 of 4


The Honorable Gregory H. Woods
May 10, 2021
Page 3


Dated: May 10, 2021                  NUSSBAUM LAW GROUP, P.C.

                                  By: /s/ Linda P. Nussbaum
                                     Linda P. Nussbaum
                                     1211 Avenue of the Americas, 40th Floor
                                     New York, NY 10036
                                     Telephone: (917) 438-9102
                                     lnussbaum@nussbaumpc.com

                                     Counsel for Plaintiff Jordan Sacks

Dated: May 10, 2021                  SPECTOR ROSEMAN & KODROFF PC

                                  By: /s/ Jeffrey Spector
                                     Jeffrey Spector
                                     Two Commerce Square
                                     2001 Market Street, Suite 3420
                                     Philadelphia, PA 19103
                                     Telephone: (215) 496-0300
                                     Facsimile: (215) 496-6611
                                     jspector@srkattorneys.com

                                     Counsel for Plaintiff Bonnie Weinberger,
                                     Jeffrey Cook, Susan Cook, and Cecily Lerner

Dated: May 10, 2021                  ROBERTS LAW FIRM US, PC

                                  By: /s/ Michael L. Roberts
                                     Michael L. Roberts
                                     Morgan Hunt
                                     1920 McKinney Avenue, Suite 700
                                     Dallas, TX 75204
                                     Telephone: (501) 821-5575
                                     Facsimile: (501) 821-4474
                                     mikeroberts@robertslawfirm.us
                                     morganhunt@robertslawfirm.us

                                     Counsel for Plaintiff Mariacristina Bonilla
     Case 1:21-cv-00615-GHW-DCF Document 32 Filed 05/10/21 Page 4 of 4


The Honorable Gregory H. Woods
May 10, 2021
Page 4


Dated: May 10, 2021                  ROBINS KAPLAN LLP

                                  By: /s/ Kellie Lerner
                                     Kellie Lerner (#4446472)
                                     399 Park Avenue, Suite 3600
                                     New York, NY 10022
                                     Telephone: (212) 980-7400
                                     Facsimile: (212) 980-7499
                                     klerner@robinskaplan.com

                                     Counsel for Plaintiffs Ethan Silverman,
                                     Jeffery Tomasulo, and the Proposed Class
